Citation Nr: 9913235	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-33 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1989 to 
July 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent evidence has not been presented showing sinusitis.


CONCLUSION OF LAW

A well grounded claim for service connection for sinusitis 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for sinusitis.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a diagnosis for sinusitis.

Without evidence showing that the claimed disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

Service medical records reflect that, in July 1991, the 
appellant was seen for seasonal allergic rhinitis.  These 
records are silent for a diagnosis of sinusitis and the 
appellant denied having had sinusitis, or other ear, nose or 
throat problems, on the medical history portion of his 
Medical Board Examination in November 1992.  The post service 
medical evidence of record, which includes several VA 
examinations, is also silent for a diagnosis of sinusitis.  
The appellant's sworn testimony that he was treated for 
sinusitis in service, and that he self-treated the condition 
now, is the only evidence of record suggesting the presence 
of the claimed disability.

The Board notes that, as a layman the appellant is not 
competent to offer opinions on medical diagnosis, and that 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 
Vet.App. 482 (1992).  Moreover, lay assertions of medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak 
supra.at 611.

Therefore, the Board concludes that, absent competent 
evidence of sinusitis, the claim for service connection is 
not well grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its September 1997 
statement of the case and its subsequent supplemental 
statements of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.



ORDER

Service connection for sinusitis is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

